Title: Trustees of the Lottery for East Tennessee College to Thomas Jefferson, 28 February 1810
From: White, Hugh L.,Gamble, John N.,McCorry, Thomas,Campbell, James,Craighead, Robert
To: Jefferson, Thomas


          
            Sir
             
                     Knoxville 
                     Feby 28th 1810
          
                 A few years since the Congress of the United States ceded to this State a part of the Lands within its Limits, on certain Conditions, one of which required, that the proceeds of the Sale of one hundred thousand Acres should be applied to the
			 support of two Colleges to be established by the Legislature. In compliance with this requisition in the year 1807 East Tennessee College was incorporated, and endowed with the profits arising from the Sale 
                  proceeds of the Sale of one moiety of the Land thus appropriated to the Support of Colleges—This Land has been sold for one Dollar per Acre—The interest arising from this fund would if the Necessary Buildings Library &c were provided place it in the power of the Trustees of the Institution to render it immediately and extensively useful, but if the expence of erecting Buildings providing a Library &c is to be defrayed out of the Interest received, the present Generation must relinquish the Hope of receiving any benefit from the Institution—Convinced of this, and desiring as far as it
			 was in their power to promote its interests, Our Assembly at their last session passed an Act authorising a Lottery for the benefit of this College—of this Lottery we were appointed the Trustees—On this occasion to point out the important benefits which Society derives from well conducted Literary
			 Institutions would be superfluous—Knowing the deep interest which you feel in the Welfare of your Country, your anxiety to contribute to the permanency of our Republican Institutions and your
			 Attachment to the cause of Literature, we have thought that we should but illy discharge the duty assigned us were we not to solicit your Aid to the Institution for the Benefit of which our
			 Lottery
			 is designed—We have taken the Liberty to inclose you a Copy of the Scheme & shall be happy to forward any number of Tickets you may be pleased to direct—
          
            With Sentiments of the highest Respect we are your most Obedient Servants—
            
              
                H. L. White
              
              
                
                  
               Thos McCorry
              
              
                
                  
               James Campbell
              
              
                
                  
               Robert Craighead 
              
              
                
                  
               John N: Gamble
              
            
          
        